EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qian Gu on 22 March 2022.

The application has been amended as follows: 

In the Claims:
Claim 1, line 4: Replaced “the adjacent channels” with --adjacent channels--.

Claim 1, lines 6-7: Replaced “the two adjacent channels” with --the adjacent channels--.

Claim 5, line 2: Replaced “the cooling medium” with --a cooling medium--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:

	sealing grooves are formed at the periphery of the cooling loop and between the adjacent channels, and the heat-insulating gaskets are mounted in the sealing grooves, in combination with the rest of the limitations of claim 1.

	The closest prior art is Chen et al. (CN 108356228 A; hereinafter “Chen”).
	Chen teaches:
	a side mold (mould core block 1, see Fig. 2), comprising a side mold frame (see Fig. 2), a cooling cover plate (cover plate 2, see Fig. 2), an inlet pipe (delivery tube 3, see Fig. 2) and an outlet pipe (cooling medium output port 21, see Fig. 2), wherein a cooling loop is processed in a back cavity of the side mold frame (cavity 14, see Figs. 3 and 4), the cooling loop comprises a plurality of substantially parallel channels (see Figs. 3 and 4);
	the cooling cover plate is fixed in the back cavity and covers the cooling loop (see Figs. 2-4); and	
	the inlet pipe and the outlet pipe communicate with the channels of the cooling loop (see Fig. 2).
	Chen fails to teach a distance between adjacent channels along a solidification direction of a casting gradually increases, sealing grooves are formed at the periphery of the cooling loop and between the adjacent channels, and the heat-insulating gaskets are mounted in the sealing grooves, and without the benefit of Applicant’s disclosure, it 

Claims 2-14: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        23 March 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735